     Case 2:21-cv-07279-MWF-SK Document 10 Filed 09/10/21 Page 1 of 2 Page ID #:34




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS (Cal. Bar No. 101281)
 6   MAXWELL COLL (Cal. Bar No. 312651)
     Assistant United States Attorney
 7   Asset Forfeiture/General Crimes Sections
          Federal Courthouse, 14th Floor
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-2569/1785
          Facsimile: (213) 894-0142/0141
10        E-mail: Victor.Rodgers@usdoj.gov
                  Maxwell.Coll@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13
                          UNITED STATES DISTRICT COURT
14
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                  WESTERN DIVISION
16
      UNITED STATES OF AMERICA,             No. 2:21-CV-07279 - MWF (SKx)
17
                 Plaintiff,                 WARRANT
18
                     v.                     [MISCELLANEOUS PRECIOUS ITEMS]
19
      $1,083,740.00 IN U.S. CURRENCY
20    AND MISCELLANEOUS PRECIOUS
      ITEMS,
21
22               Defendants.

23
24
25
26         TO:   FEDERAL BUREAU OF INVESTIGATION, CENTRAL DISTRICT OF
27         CALIFORNIA:
28
     Case 2:21-cv-07279-MWF-SK Document 10 Filed 09/10/21 Page 2 of 2 Page ID #:35



 1         A Complaint for Forfeiture having been filed in this
 2   action,
 3         IT IS ORDERED that you seize the defendant, Miscellaneous
 4   Precious Items, and cause the same to be detained in your
 5   custody, or in the custody of a Substitute Custodian, until
 6   further notice of the Court.
 7         YOU ARE FURTHER ORDERED to file this process in this Court
 8   with your return promptly after execution.
 9
10         DATED:     9/10/2021
                    _______________________
11
12
13                                            KIRY K. GRAY, Clerk
14
15                                            _____________________________
                                              _____
                                                 __
                                                 ________________
                                                               _
                                              Deputy
                                                  t Clerk
                                              Deput
                                                 ut
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
